—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Barasch, J.), rendered July 15, 1993, convicting him of attempted robbery in the first degree and criminal possession of a weapon in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant acknowledged in his plea allocution that he criminally possessed a handgun for approximately one week before he committed the crime of attempted robbery in the first degree. Accordingly, the same act did not provide the basis of his convictions of both crimes and the imposition of consecutive sentences was not prohibited (cf., People v Ali, 188 AD2d 476; People v Ellis, 139 AD2d 662). Mangano, P. J., Miller, Santucci and Hart, JJ., concur.